Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Par. [002]: “auto-plot” should be changed to “auto-pilot”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-12, 14-18, & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanson et al. (U.S. Publication No. 2017/0300054).
Regarding claim 1, Hanson et al. teaches a method for monitoring operations of an autonomous vehicle, the method comprising: at a monitoring device, receiving sub-system data from one or more sub-systems of the autonomous vehicle; (Par. 0093; See "The present invention may include a sensor system to collect both vehicle 100 functional systems data and also external environmental data.") receiving contextual data of the vehicle, wherein the contextual data comprises data of one or more situational circumstances of the vehicle during operation; (Par. 0093; See "The sensor system may comprise a variable set of sensors of many kinds that collect a wide variety of data from disparate sources, an electronic communication network over which the sensors may send data, and a data processing and routing system for collected sensor data In one embodiment of the present invention, data representing the condition of components in the on board environment may be collected by functional sensors such as the following: receiving control data from a control system of the vehicle; (Par. 0092; See "Referring now back to FIG.1, the vehicle body 105 of the unmanned vehicle 100 may carry a plurality of compartments to house propulsion and power components 110, electrical and control components 120, center of gravity adjustment actuators 130, ballast components 140, and internally stowed payloads 150.") analyzing the sub-system data, the contextual data, and the control data to determine a control result; (Par. 0097; See "Still referring to FIG. 4, the propulsion system 400 may include a propulsion executive 430, a propulsion registry 440, and a transmission control module 450. The propulsion executive 430 may accept instructions for speed and propulsion type from the navigation executive 470, and may send control signals to direct the desired propulsion mechanisms 420 to engage using the transmission mechanism 460.") and providing an assessment to a management system of an overall control status of the vehicle. (Par. 0173; See "Referring now to FIG. 17, the off board mission control system 1700 of the unmanned vehicle 100 according to an embodiment of the present invention will now be discussed. The unmanned vehicle 100 of an embodiment of the present invention may, for example and without limitation, operate in full autonomy, partial autonomy or full manual control modes. The on board mission control system 1600 may accept signals from the off board mission control system 1700 (also known as the Master Off-board Management System) that may indicate the degree of control, and may establish operation control of the unmanned vehicle 100 by enabling or disabling the required mission control logic. The Master Off-Board Management System 1700 may provide registration, navigation, communication, and network integration of the off-board management subsystem modules, and may provide a graphical user interface menu and software module navigation system that may provide access to various modules. Sub-systems may be physically separate but may be available over a network of networks, some number of which may be characterized by different protocols and bandwidth characteristics. The Master Off Board Management System 1700 may integrate various other management and control systems.")
 the method of claim 1, further comprising providing one or more suggestions to the management system to instruct a modification of one or more control operations of the vehicle. (Par. 0183; See "At Block 1930, one or more Mission Execution Control and Tracking modules may allow for the control of each unmanned vehicle 100 as an autonomous unit or units, as a semi-autonomous unit or units assisted from a control center, and/or if the situation or mission requires, as a remotely-controlled unit. A remote control unit/user interface may be implemented, for example, and without limitation, as devices such as Droids, iPhones, iPads, Netbooks, Laptops, Joysticks, and Xbox controllers. The control mode precedence may be set prior to the start of the mission. The control system master default precedence may be autonomous mode. In addition, control provisions may be made in unmanned unit logic that may allow a unit to be completely "off the grid" to perform missions that require a high level of stealth, secrecy, and/or security.")
Regarding claim 3, Hanson et al. teaches the method of claim 2, further comprising sending a display message to a display device for an operator of the vehicle, wherein the display message comprises information about the assessment and the suggestions to modify the control operations. (Par. 0174; See "Off-board control systems 1700 may include software programs and digital storage means that may enable autonomous vehicle control operations, and the off-board systems 1700 also may include human interfaces in the form of "graphical user interfaces" (GUis) displayed on human readable devices such as flat screen monitors, tablet devices and hand held computer and cell phone devices.")
Regarding claim 4, Hanson et al. teaches the method of claim 1, wherein the vehicle is an autonomous flight vehicle. (Par. 0070; See "Referring now to FIGS. 1, 2, and 2A, an unmanned vehicle 100 capable of operating in the air, on the surface of the water, and underwater according to an embodiment of the present invention will now be discussed.")
Regarding claim 5, Hanson et al. teaches the method of claim 1, wherein receiving the contextual data comprises receiving, as the contextual data, environmental data from sensors of the vehicle and external data of the operation of the vehicle. (Par. 0093; See "External environmental data may be collected by sensors that may include a video camera with computer-controlled articulation, zoom and night 
Regarding claim 6, Hanson et al. teaches the method of claim 5, wherein the external data comprises incoming control commands for the vehicle, weather information, deviations of a planned path of the vehicle, and traffic. (Par. 0185; See "At Block 1950, the Mission Execution Operations module may define how the unmanned units 100 perform operational tasks. During a mission, as a primary function, the unmanned vehicle 100 may monitor its JSR (or similar) sensors, as well as sensor input received from external sources (e.g., other unmanned vehicles in the fleet, Mission Control inputs) on a real time basis. As part of this monitoring process, exception handling may be performed. Computational logic may then be performed that may include analysis, decision making, and the execution of a series of tasks to fulfill mission parameters. Also during a mission, as a secondary function, the unmanned vehicle may monitor its payload sensors. As in the case of primary monitoring, exception handling, analysis, decision making and mission task specifically related to payload may be performed." The external sensors on the vehicle are more than capable of monitoring weather information, deviations of the vehicle, or traffic data. Par. 0004; See "Current examples of such use include search and rescue, drug interdiction, remote launch and recovery of external payloads, autonomous environmental testing, oil spill collection and monitoring, weather monitoring, and real time tsunami data collection and monitoring. The scope of both military and civilian uses for unmanned vehicles is expected to continue to increase significantly in the coming decade.")
Regarding claim 8, Hanson et al. teaches a monitoring device for monitoring operations of an autonomous vehicle, comprising: an interface unit configured to receive information; a data storage device storing instructions associated with vehicle data systems; and a processor configured to execute the instructions to: (Par. 0201; See "A skilled artisan will note that one or more of the aspects of the present invention may be performed on a computing device. The skilled artisan will also note that a computing device may be understood to be any device having a processor, memory unit, input, and output. This may include, but is not intended to be limited to, cellular phones, smart phones, tablet computers, receive sub-system data via the interface unit from one or more subsystems of the autonomous vehicle; (Par. 0140; See "In one embodiment, for example and without limitation, the navigation control system 1500 may order functional responses from a navigation executive 470, control surfaces 900 and control surfaces control system 930, propulsion executive 430, ballast control 640, and center of gravity 740 subsystems.") receive, via the interface unit, contextual data of the vehicle, wherein the contextual data comprises data of one or more situational circumstances of the vehicle during operation; (Par. 0093; See "The sensor system may comprise a variable set of sensors of many kinds that collect a wide variety of data from disparate sources, an electronic communication network over which the sensors may send data, and a data processing and routing system for collected sensor data In one embodiment of the present invention, data representing the condition of components in the on board environment may be collected by functional sensors such as the following: Global Position System (GPS), electronic compass, accelerometers, roll, pitch, yaw orientation, depth, pressure, temperature, voltage, drive train revolutions per minute (RPM), vibration at multiple locations, vehicle humidity, fuel level, and charge level.") receive, via the interface unit, control data from a control system of the vehicle; (Par. 0092; See "Referring now back to FIG.1, the vehicle body 105 of the unmanned vehicle 100 may carry a plurality of compartments to house propulsion and power components 110, electrical and control components 120, center of gravity adjustment actuators 130, ballast components 140, and internally stowed payloads 150.") analyze the sub-system data, the contextual data, and the control data to determine a control result; (Par. 0097; See "Still referring to FIG. 4, the propulsion system 400 may include a propulsion executive 430, a propulsion registry 440, and a transmission control module 450. The propulsion executive 430 may accept instructions for speed and propulsion type from the navigation executive 470, and may send control signals to direct the desired propulsion mechanisms 420 to engage using the transmission mechanism 460.") and provide an assessment to a management system of the overall control status of the vehicle. (Par. 0173; See "Referring now to FIG. 17, the off board mission control system 1700 of the unmanned vehicle 100 according to an embodiment of the present invention will now be discussed. The unmanned vehicle 100 of 
Regarding claim 9, Hanson et al. teaches the monitoring device of claim 8, wherein the processor is further configured to execute the instructions to provide one or more suggestions to the management system to instruct a modification of one or more control operations of the vehicle. (Par. 0183; See "At Block 1930, one or more Mission Execution Control and Tracking modules may allow for the control of each unmanned vehicle 100 as an autonomous unit or units, as a semi-autonomous unit or units assisted from a control center, and/or if the situation or mission requires, as a remotely-controlled unit. A remote control unit/user interface may be implemented, for example, and without limitation, as devices such as Droids, iPhones, iPads, Netbooks, Laptops, Joysticks, and Xbox controllers. The control mode precedence may be set prior to the start of the mission. The control system master default precedence may be autonomous mode. In addition, control provisions may be made in unmanned unit logic that may allow a unit to be completely "off the grid" to perform missions that require a high level of stealth, secrecy, and/or security.")
Regarding claim 10, Hanson et al. teaches the monitoring device of claim 9, wherein the processor is further configured to execute the instructions to send a display message to a display device for an operator of the vehicle, wherein the display message comprises information about the assessment and suggestions to modify the control operations. (Par. 0174; See "Off-board control systems 1700 may include software programs and digital storage means that may enable autonomous vehicle control operations, and the off-board systems 1700 also may include human interfaces in the form of "graphical user interfaces" (GUis) displayed on human readable devices such as flat screen monitors, tablet devices and hand held computer and cell phone devices.")
Regarding claim 11, Hanson et al. teaches the monitoring device of claim 8, wherein the processor is further configured to execute the instructions to receive as the contextual data environmental data from sensors of the vehicle and external data of the operation of the vehicle. (Par. 0093; See "External environmental data may be collected by sensors that may include a video camera with computer-controlled articulation, zoom and night vision; electro-optical/infrared imaging and an audio sensor. Optional sensors may include, but are not limited to, radar, sonar, chemical and radiation sensors. External sensors may be mounted on a retractable device rack, as described below.")
Regarding claim 12, Hanson et al. teaches the monitoring device of claim 11, wherein the processor is further configured to execute instructions to receive the external data that comprises incoming control commands for the vehicle, weather information, deviations from a planned path of the vehicle, and traffic. (Par. 0185; See "At Block 1950, the Mission Execution Operations module may define how the unmanned units 100 perform operational tasks. During a mission, as a primary function, the unmanned vehicle 100 may monitor its JSR (or similar) sensors, as well as sensor input received from external sources (e.g., other unmanned vehicles in the fleet, Mission Control inputs) on a real time basis. As part of this monitoring process, exception handling may be performed. Computational logic may then be performed that may include analysis, decision making, and the execution of a series of tasks to fulfill mission parameters. Also during a mission, as a secondary function, the unmanned vehicle may monitor its payload sensors. As in the case of primary monitoring, exception handling, analysis, decision making and mission task specifically related to payload may be performed." The external sensors on the vehicle are more than capable of monitoring weather information, deviations of the vehicle, or traffic data. Par. 0004; See "Current examples of such use include search and rescue, drug interdiction, remote launch and recovery 
Regarding claim 14, Hanson et al. teaches a non-transitory computer-readable medium storing instructions that, when executed by a processor of monitoring device, cause the processor to perform a method for monitoring operations of an autonomous vehicle, the method comprising steps to: (Par. 0201; See "A skilled artisan will note that one or more of the aspects of the present invention may be performed on a computing device. The skilled artisan will also note that a computing device may be understood to be any device having a processor, memory unit, input, and output. This may include, but is not intended to be limited to, cellular phones, smart phones, tablet computers, laptop computers, desktop computers, personal digital assistants, etc.") receive sub-system data from one or more sub-systems of the autonomous vehicle; (Par. 0140; See "In one embodiment, for example and without limitation, the navigation control system 1500 may order functional responses from a navigation executive 470, control surfaces 900 and control surfaces control system 930, propulsion executive 430, ballast control 640, and center of gravity 740 subsystems.") receive contextual data of the vehicle, wherein the contextual data comprises data of one or more situational circumstances of the vehicle during operation; (Par. 0093; See "The sensor system may comprise a variable set of sensors of many kinds that collect a wide variety of data from disparate sources, an electronic communication network over which the sensors may send data, and a data processing and routing system for collected sensor data In one embodiment of the present invention, data representing the condition of components in the on board environment may be collected by functional sensors such as the following: Global Position System (GPS), electronic compass, accelerometers, roll, pitch, yaw orientation, depth, pressure, temperature, voltage, drive train revolutions per minute (RPM), vibration at multiple locations, vehicle humidity, fuel level, and charge level.") receive control data from a control system of the vehicle; (Par. 0092; See "Referring now back to FIG.1, the vehicle body 105 of the unmanned vehicle 100 may carry a plurality of compartments to house propulsion and power components 110, electrical and control components 120, center of gravity adjustment actuators analyze the sub-system data, the contextual data, and the control data to determine a control result; (Par. 0097; See "Still referring to FIG. 4, the propulsion system 400 may include a propulsion executive 430, a propulsion registry 440, and a transmission control module 450. The propulsion executive 430 may accept instructions for speed and propulsion type from the navigation executive 470, and may send control signals to direct the desired propulsion mechanisms 420 to engage using the transmission mechanism 460.") and provide an assessment to a management system of the overall control status of the vehicle based on the analyzing. (Par. 0173; See "Referring now to FIG. 17, the off board mission control system 1700 of the unmanned vehicle 100 according to an embodiment of the present invention will now be discussed. The unmanned vehicle 100 of an embodiment of the present invention may, for example and without limitation, operate in full autonomy, partial autonomy or full manual control modes. The on board mission control system 1600 may accept signals from the off board mission control system 1700 (also known as the Master Off-board Management System) that may indicate the degree of control, and may establish operation control of the unmanned vehicle 100 by enabling or disabling the required mission control logic. The Master Off-Board Management System 1700 may provide registration, navigation, communication, and network integration of the off-board management subsystem modules, and may provide a graphical user interface menu and software module navigation system that may provide access to various modules. Sub-systems may be physically separate but may be available over a network of networks, some number of which may be characterized by different protocols and bandwidth characteristics. The Master Off Board Management System 1700 may integrate various other management and control systems.")
Regarding claim 15, Hanson et al. teaches the non-transitory computer-readable medium of claim 14, further comprising instructions that cause the processor to provide one or more suggestions to the management system to instruct a modification one or more control operations of the vehicle. (Par. 0183; See "At Block 1930, one or more Mission Execution Control and Tracking modules may allow for the control of each unmanned vehicle 100 as an autonomous unit or units, as a semi-autonomous unit or units assisted from a control center, and/or if the situation or mission requires, as a remotely-controlled 
Regarding claim 16, Hanson et al. teaches the non-transitory computer-readable medium of claim 15, further comprising instructions that cause the processor to send a display message to a display device for an operator of the vehicle, wherein the display message comprises information about the assessment and suggestions to modify control operations. (Par. 0174; See "Off-board control systems 1700 may include software programs and digital storage means that may enable autonomous vehicle control operations, and the off-board systems 1700 also may include human interfaces in the form of "graphical user interfaces" (GUis) displayed on human readable devices such as flat screen monitors, tablet devices and hand held computer and cell phone devices.")
Regarding claim 17, Hanson et al. teaches the non-transitory computer-readable medium of claim 14, wherein instructions that cause the processor to receive the contextual data comprise instructions that cause the processor to receive as the contextual data environmental data from sensors of the vehicle and external data of the operation of the vehicle. (Par. 0093; See "External environmental data may be collected by sensors that may include a video camera with computer-controlled articulation, zoom and night vision; electro-optical/infrared imaging and an audio sensor. Optional sensors may include, but are not limited to, radar, sonar, chemical and radiation sensors. External sensors may be mounted on a retractable device rack, as described below.")
Regarding claim 18, Hanson et al. teaches the non-transitory computer-readable medium of claim 17, wherein the instructions that cause the processor to receive the external data comprise instructions that cause the processor to receive, as the external data, incoming control commands for the vehicle, weather information, deviations from a planned path of the vehicle, and traffic. (Par. 
Regarding claim 20, Hanson et al. teaches the non-transitory computer-readable medium of claim 14, wherein the instructions that cause the processor to receive the sub-system data comprise instructions that cause the processor to receive the sub-system data from an aircraft vehicle. (Par. 0020; See "The systems and methods for mission planning and control of the unmanned vehicle may include hybrid propulsion and power systems to propel the unmanned vehicle. The propulsion system may include a marine propulsion configuration for propelling the vehicle across a substantially planar water surface, may include a submarine propulsion configuration for propelling the vehicle while submerged in water, and may include an aircraft propulsion configuration for propelling the vehicle in atmospheric flight. The marine and submarine propulsion configurations may include vectored thrust apparatuses that may include propellers and water jets. The hybrid propulsion system may be powered by electric motors, diesel motors, turbine engines, and nuclear reactors.")

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 13, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al. (U.S. Publication No. 2017/0300054) in view of Mellinger III et al. (U.S. Publication No. 2020/0189591).
Regarding claim 7, Hanson et al. teaches the method of claim 1 (see above) and wherein analyzing comprises analyzing the sub-system data, the contextual data, and the control data (Par. 0185; See “At Block 1950, the Mission Execution Operations module may define how the unmanned units 100 perform operational tasks. During a mission, as a primary function, the unmanned vehicle 100 may monitor its JSR (or similar) sensors, as well as sensor input received from external sources ( e.g., other unmanned vehicles in the fleet, Mission Control inputs) on a real time basis. As part of this monitoring process, exception handling may be performed. Computational logic may then be performed that may include analysis, decision making, and the execution of a series of tasks to fulfill mission parameters. Also during a mission, as a secondary function, the unmanned vehicle may monitor its payload sensors. As in the case of primary monitoring, exception handling, analysis, decision making and mission task specifically related to payload may be performed.”) but fails to teach when the control result deviates from an expected control result.
Mellinger III et al. makes up for the deficiencies in Hanson et al. Mellinger III et al. teaches when the control result deviates from an expected control result. (Par. 0030; See "The systems that compute the steering command angle (e.g., motion planning and control systems, etc.) often perform complex analysis of inputs from a large number of sensors, systems, and sub-systems within the vehicle, and factor 
Regarding claim 13, Hanson et al. teaches the device of claim 8 (see above) and wherein the processor is further configured to execute the instructions to analyze the sub-system data, the contextual data, and the control data (Par. 0185; See “At Block 1950, the Mission Execution Operations module may define how the unmanned units 100 perform operational tasks. During a mission, as a primary function, the unmanned vehicle 100 may monitor its JSR (or similar) sensors, as well as sensor input received from external sources ( e.g., other unmanned vehicles in the fleet, Mission Control inputs) on a real time basis. As part of this monitoring process, exception handling may be performed. Computational logic may then be performed that may include analysis, decision making, and the execution of a series of tasks to fulfill mission parameters. Also during a mission, as a secondary function, the unmanned vehicle may monitor its payload sensors. As in the case of primary monitoring, exception handling, analysis, decision making and mission task specifically related to payload may be performed.”) but fails to teach when the control result deviates from an expected control result.
Mellinger III et al. makes up for the deficiencies in Hanson et al. Mellinger III et al. teaches when the control result deviates from an expected control result. (Par. 0030; See "The systems that compute the steering command angle (e.g., motion planning and control systems, etc.) often perform complex analysis of inputs from a large number of sensors, systems, and sub-systems within the vehicle, and factor in the vehicle's current or planned speed of travel or lateral acceleration. Any error in the sensor/input information or their analysis could lead to an incorrect steering angle computation. Implementing an 
Regarding claim 19, Hanson et al. teaches the system of claim 14 (see above) and wherein the instructions that cause the processor to analyze the sub-system data comprise instruction that cause the processor to analyze the sub-system data, the contextual data, and the control data (Par. 0185; See “At Block 1950, the Mission Execution Operations module may define how the unmanned units 100 perform operational tasks. During a mission, as a primary function, the unmanned vehicle 100 may monitor its JSR (or similar) sensors, as well as sensor input received from external sources ( e.g., other unmanned vehicles in the fleet, Mission Control inputs) on a real time basis. As part of this monitoring process, exception handling may be performed. Computational logic may then be performed that may include analysis, decision making, and the execution of a series of tasks to fulfill mission parameters. Also during a mission, as a secondary function, the unmanned vehicle may monitor its payload sensors. As in the case of primary monitoring, exception handling, analysis, decision making and mission task specifically related to payload may be performed.”) but fails to teach when the control result deviates from an expected control result.
Mellinger III et al. makes up for the deficiencies in Hanson et al. Mellinger III et al. teaches when the control result deviates from an expected control result. (Par. 0030; See "The systems that compute the steering command angle (e.g., motion planning and control systems, etc.) often perform complex analysis of inputs from a large number of sensors, systems, and sub-systems within the vehicle, and factor in the vehicle's current or planned speed of travel or lateral acceleration. Any error in the sensor/input information or their analysis could lead to an incorrect steering angle computation. Implementing an incorrect steering angle could cause the vehicle to make an unexpected or overly aggressive maneuver that 
Hanson et al. and Mellinger III et al. are both directed to vehicle control systems and are obvious to combine because Hanson et al. is improved with the possibility of unexpected results within Mellinger III et al. which was well known before the effective filing date of the claimed invention. The combination of these two references would result in analyzing the sub-system data, the contextual data, and the control data when the control result deviates from an expected control result, thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Hanson et al. in view of Mellinger III et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Della Penna (U.S. Publication No. 2019/0220011) teaches event data recordation to identify and resolve anomalies associated with control of driverless vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 8:30am-6:30pm (EST) Monday-Thursdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ANTHONY M GARTRELLE/Examiner, Art Unit 3661  
6/02/2021
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661